DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of response was received on 10/17/2022.  Presently claims 1-5, 9-14, 16, and 18-20 are pending.  Claims 6-8, 15, and 17 are cancelled.  Claims 18-19 are withdrawn.
Response to Arguments
Double patenting rejections have been withdrawn based upon applicant’s amendments.  Newly submitted drawings are accepted.
Applicant’s arguments, see page 12, filed 10/17/2022, with respect to claims 1 and 10 have been fully considered and are persuasive.  The prior art of record fails to disclose or suggest the inner containment ring having a plurality of second projections wherein the plurality of second projections include a first sub-ring of the plurality of second projections and at least a second sub-ring of the plurality of second projections, at least one second projection of the first sub-ring is misaligned with at least one second projection of the second sub-ring about a circumference of the inner containment ring.
With respect to claim 16, Applicant’s arguments are not persuasive.  The structure disclosed by the combination of Modafferi, McMillan, Care, and Beckford further discloses that from the first end (i.e., leftmost end of outermost ring 82, Modafferi) and the third end (i.e., leftmost end of innermost ring 81, Modafferi) to the second end (i.e., rightmost end of outermost ring 82, Modafferi) and the fourth end (i.e., rightmost end of innermost ring 81, Modafferi), the lattice surrounds the first projection and the second projection within the chamber (i.e., the space occupied between the outer and inner containment rings), the lattice formed of a repeating pattern of a polygonal shape that has a dimension (McMillan further teaches of hexagonal, rhombus, honeycomb cellular structure for absorbing noise, Col. 2, lines 1-10); therein, in combination it would have been obvious to have a metal cellular structure comprising of a repeating pattern of a polygonal shape (i.e., hexagonal, rhombus, honeycomb), which are designed and dimensioned accordingly), the dimension of the polygonal shape proximate the second surface is different than the dimension proximate the third surface (i.e., this limitation suggests that the dimensions of the lattice structure varies radially as taught by Care, see rejection below; since as the density of the lattice structure varies, the size and the dimensions of the cells will change in dimension (i.e., become smaller or larger in size in the radial direction)), and the dimension proximate the first end is different than the dimension proximate the second end (i.e., this limitation suggests that the dimensions of the lattice structure varies axially as taught by Beckford, see rejection below; since as the density of the lattice structure varies, the size and the dimensions of the cells will change in dimension (i.e., become smaller or larger in size in the axial direction)).                  
Applicant’s amendments necessitated a new ground of rejection under 35 U.S.C. 103 and this action has therefore been made final.      

Claim Objections
Claims 1 and 9-10 are objected to because of the following informalities:
Claim 1, last line, change: “interlock with the at least first projection in a second state.”
Claim 9, line 1, change: “wherein the at least first projection…”
Claim 10, line 10, change: “at least one second projection of the at least second sub-ring…”
Claim 10, line 17, change: “[[a]] the perimeter of the inner containment ring…”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Modafferi et al. (U.S. 6,059,523), McMillan (U.S. 7,503,164), Care (U.S. 7,125,217), and Beckford et al. (U.S. 7,766,603).
Regarding claim 16, Modafferi et al. discloses a gas turbine engine (Modafferi, 10), 
a rotating component (20), 
a containment system (Modafferi, 80, Col. 3, lines 28-40) positioned about the rotating component (20, as shown in Fig. 1), the containment system including:
an outer containment ring (82) having a first surface (i.e. outer surface referenced by lead line 82) opposite a second surface (i.e. inner surface of outer ring referenced by lead line 88), a first end (leftmost end of ring 82) opposite a second end (i.e. rightmost end of ring 82), and a first projection that extends radially inward from the second surface (as shown in Fig. 2’, projection p1 extends radially inward, also shown in Fig. 1); 
an inner containment ring (81) having a third surface (i.e., surface referenced by lead line 87) opposite a fourth surface (i.e., surface referenced by lead line 81), a third end (i.e., leftmost end of inner ring) opposite a fourth end (i.e., rightmost end of inner ring), and at least a second projection that extends radially outward from the third surface toward the second surface of the outer containment ring (as shown in Fig. 2’, p2 extends radially outward toward outer ring 82), the second projection offset and spaced apart from the first projection, and in a first state, a chamber is defined between the second surface and the third surface that extends from the first end and the third end to the second end and the fourth end, respectively (as shown in Fig. 1, which is the first state before impact; for illustrative purposes, Fig. 2’ shows that projection p2 is offset from p1 and there is a chamber/region in between the two projections where component 83 resides); 
wherein the second projection (p2) is configured to interlock with the first projection (p1) in a second state (second state is shown in Fig. 2’/2 wherein the ribs 87 are interlocked, Col. 3, lines 35-40; first state is shown in Fig. 1).
Modafferi et al. does not specifically disclose that the metal material (83) is a porous lattice defined within the chamber that spans the chamber, the lattice integrally formed with each of the outer containment ring and the inner containment ring to extend between the second surface and the third surface, and from the first end and the third end to the second end and the fourth end, the lattice surrounds the first projection and the second projection within the chamber, the lattice formed of a repeating pattern of a polygonal shape that has a dimension, the dimension of the polygonal shape proximate the second surface is different than the dimension proximate the third surface, and the dimension proximate the first end is different than the dimension proximate the second end, and a density of the lattice varies in the axial direction and the radial direction.
McMillan teaches of a containment structure, which is within the same field of endeavor as the claimed invention.  Specifically, McMillan teaches that it is well known in the art to have crushable metal lattice structures in containment structures for turbine engines (Col. 1, lines 14-15).  The purpose of using a lattice structure is the ability of the metal lattice structure to deform and absorb the kinetic energy of the fractured blade (Col. 1, lines 16-17).
Care teaches of blade containment structures (Col. 1, lines 15-23), which is within the same field of endeavor as the claimed invention.  Specifically, Care teaches that cellular metal cells (Col. 5, lines 43-46), which is of the crushable and impact absorbing material, are formed in a containment casing by melting the metal and adding a foaming agent to form an integral cellular structure between an outer solid containment ring (92) and a bonded inner ring (100, as shown in Fig. 9; Col. 7, lines 66-67 through Col. 8, lines 1-50).  Therein, the final result obtained is a metal lattice structure integrated to an outer containment ring 92 and the inner containment ring 100, as shown in Fig. 9.  The advantage of integrating the metal lattice structure is that it is a rapid and low cost manufacturing process (Col. 8, lines 50-55) and is more resistant to impact loads (Col. 9, lines 5-7).
Care further teaches that the cellular metal structure decreases in density in the radial direction as shown by arrow 94 in Fig. 9, Col. 8, lines 34-38.  The purpose of decreasing the density in the radial direction of the lattice metal structure is that as the less dense (bottommost portion of the structure) is deformed by the fractured blade, the initial, significant plastic deformations gradually reduce and release the peak energy of the impact, while the denser lattice structure increases the resistance to deformation and therein the impact stresses have more time to distribute over a larger area, leading to the lattice structure having more resistance to impact loads, Col. 8, lines 62-67 through Col. 9, lines 1-8).
Care further teaches that the cellular lattice metal structure applicable to a containment casing (Col. 7, lines 65-67) can comprises open cells, which indicates that the lattice is comprised of a porous structure, Col. 8, lines 14-24; Care further teaches that the cellular metal can be used for noise attenuation, Col. 5, lines 42-45; McMillan further teaches of hexagonal, rhombus, honeycomb cellular structure for absorbing noise, Col. 2, lines 1-10); therein in combination it would have been obvious to have a metal cellular structure comprising of a repeating pattern of a polygonal shape (i.e., hexagonal, rhombus, honeycomb).
Beckford et al. teaches of a containment assembly for a gas turbine engine, which is within the same field of endeavor as the claimed invention.  Specifically, Beckford et al. teaches that the density of the filler material (68, which is equivalent to the lattice structure 83, Modafferi) axially decreases in an axial downstream direction along the metal casing (40; Col. 4, lines 24-28 and Col. 6, lines 1-5).  The purpose of varying the density in the axial direction along the casing is to provide the greatest density at a location subject to the highest impact energy and the lowest density at a location subject to the lowest impact energy (Col. 4, lines 52-55).  By optimizing and varying the density of the impact absorbing material axially, the cost and time to repair or install the blade containment assembly is greatly reduced (Col. 6, lines 33-40).  Further, such construction is weight saving compared to a structure that has a uniform axial density impact absorbing material.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Modafferi et al. in view of McMillan, Care, and Beckford et al. by using a lattice structure for the metal material (83) disclosed in Modafferi as it is well known in the art that a metal lattice structure is used as a deformable structure to absorb the kinetic energy of the fractured blade (McMillan, Col. 1, lines 16-17); to modify the combination by integrating the metal lattice structure to both the inner and outer containment rings with a varying density in the radial direction as taught in Care, and by axially varying the density of the metal lattice impact absorbing structure as taught by Beckford.  The advantage of integrating the metal lattice structure is that it is a rapid and low cost manufacturing process (Care, Col. 8, lines 50-55) and a containment structure with a varying density in the radial direction is more resistant to impact loads (Care, Col. 9, lines 5-7).  Further, Beckford teaches that the axially varying density construction is weight saving compared to a structure that has a uniform axial density impact absorbing material.

	Therein, the structure disclosed by the combination of Modafferi, McMillan, Care, and Beckford further discloses that from the first end (i.e., leftmost end of outermost ring 82, Modafferi) and the third end (i.e., leftmost end of innermost ring 81, Modafferi) to the second end (i.e., rightmost end of outermost ring 82, Modafferi) and the fourth end (i.e., rightmost end of innermost ring 81, Modafferi), the lattice surrounds the first projection and the second projection within the chamber (i.e., the space occupied between the outer and inner containment rings), the lattice formed of a repeating pattern of a polygonal shape that has a dimension (McMillan further teaches of hexagonal, rhombus, honeycomb cellular structure for absorbing noise, Col. 2, lines 1-10); therein, in combination it would have been obvious to have a metal cellular structure comprising of a repeating pattern of a polygonal shape (i.e., hexagonal, rhombus, honeycomb), which are designed and dimensioned accordingly), the dimension of the polygonal shape proximate the second surface is different than the dimension proximate the third surface (i.e., this limitation suggests that the dimensions of the lattice structure varies radially as taught by Care, see above; since as the density of the lattice structure varies, the size and the dimensions of the cells will change in dimension (i.e., become smaller or larger in size in the radial direction)), and the dimension proximate the first end is different than the dimension proximate the second end (i.e., this limitation suggests that the dimensions of the lattice structure varies axially as taught by Beckford, see above; since as the density of the lattice structure varies, the size and the dimensions of the cells will change in dimension (i.e., become smaller or larger in size in the axial direction)).

  Allowable Subject Matter
Claims 1-5, 9-14, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1, Modafferi et al. fails to disclose or suggest of a first and second sub-ring on the inner containment ring wherein each of the plurality of first projections of the first sub-ring is misaligned with each projection of the plurality of first projections of the second sub-ring.  Modafferi et al. does not disclose of the projections of inner ring (81) shown in Fig. 1 being offset with respect to each other.  McMillan, Care, and Beckford also fail to disclose or suggest the limitation.  It would not have been obvious to modify the projections of Modafferi et al. such that the projections of inner ring are offset with respect to each other because such modification would significantly alter the functionality and design shown in Fig. 1 since the projections will not properly engage with the grooves of the outer containment ring (82).
Claims 2-5 are allowable due to their dependency on claim 1.
Regarding claim 9, Modafferi et al. fails to disclose or suggest of a first and second sub-ring on the outer containment ring wherein each of the plurality of first projections of the first sub-ring is misaligned with each projection of the plurality of first projections of the second sub-ring.  Modafferi et al. does not disclose of the projections of outer ring (82) shown in Fig. 1 being offset with respect to each other.  McMillan, Care, and Beckford also fail to disclose or suggest the limitation.  It would not have been obvious to modify the projections of Modafferi et al. such that the projections of outer ring are offset with respect to each other because such modification would significantly alter the functionality and design shown in Fig. 1 since the projections will not properly engage with the grooves of the inner containment ring (81).
Claim 10 is allowable for the same reasons as set forth in claim 1 above.
Claim 11 is allowable for the same reasons as set forth in claim 9 above.
Claims 12-14 are allowable due to their dependency on claim 10.
Claim 20 is allowable for the same reasons as set forth in claim 9 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        12/19/2022